                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


MATTHEW COCKBURN                                                                  PLAINTIFF


v.                              No: 5:19-cv-00102 SWW-PSH


STAN MAGEE, et al.                                                             DEFENDANTS



                                         JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case; the relief

sought is denied.

       DATED this 12th day of June, 2019.

                                                          /s/Susan Webber Wright
                                                          UNITED STATES DISTRICT JUDGE
